DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 16-17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the notification message” in line 10. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the return message" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16 and 17 recites the limitation “a triggering event” in line 2. Claims 16 and 17 depend upon claims 14 and 15 and claim 14 introduces “a triggering event” in line 4. Therefore, claims 16 and 17 are indefinite because it is unclear if the triggering event in claims 16 and 17 is the same triggering event as claim 14 or if the triggering event is a new triggering event.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-9 recite a series of steps and therefore recite a process.
Claims 10-17 recite a combination of devices and therefore recite a machine.
Claims 18-20 recite a tangible article given properties through artificial means and therefore recite a manufacture.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 10, and 18, as a whole, are directed to the abstract idea of providing additional information to a package recipient upon the receipt of their package, which is a method of organizing human activity. The claims recite a method of organizing human activity because the identified idea is a fundamental economic principles or practices (e.g. using a marking affixed to the outside of a mail object to communicate information about the mail object, i.e., the sender, recipient, and contents of the mail object, Secured Mail Solutions LLC v. Universal Wilde, Inc.) by using package tracking to communicate additional information to a package recipient. See MPEP 2106.04(a)(2)(I). The method of organizing human activity of “providing additional information to a package recipient upon the receipt of their package,” is recited by claiming the following limitations: receiving shipping data, generating a shipping label, receiving an electronic message, detecting a location the electronic message was captured, detecting the coordinates of the item, prompting the electronic message, receiving customized data, transmitting the notification, providing access to customized data, storing customized data, and capturing customized data. The mere nominal recitation of a processor, a memory, a user 
With regards to Claims 3, 9, 14, 16, and 19-20, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: receiving a return message, displaying a return message, receiving a triggering event, playing the electronic message, detecting a geolocation the customized data was captured, tracking an item.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 10, and 18 recite the additional elements: a processor, a memory, a user interface, a communications network, a shipper computing device, media files, generating a shipping label, and detecting a location which are used to perform the receiving, detecting, prompting, transmitting, and providing steps. The media files in these steps are recited at a high level of generality, i.e., as a generic file type performing a generic information storage function. The generating a shipping label in these steps are recited at a high level of generality, i.e., as a generic label performing a generic identification function. These processor, memory, user interface, communications network, and shipper computing device limitations are no more than mere instructions to apply the exception using a generic computer component. The detecting a location step is recited at a high level of generality (i.e., as a general means of gathering location data for use in the prompting and providing access step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology 
Alice/Mayo Framework Step 2B:
Claims 1, 10, and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a processor, a memory, a user interface, a communications network, and a shipper computing device. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies), storing and retrieving information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies), and navigating an interface (See MPEP 2106.05(d)(II) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc.). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a processor (Specification [0022]), a memory (Specification [0024]), a user interface (Specification [0033]), a communications network (Specification [0020]), media files (Specification [0048]), a shipper computing device (Specification [0035]), generating a shipping label (Specification [0049]), and detecting a location (Specification [0031]). The claims recite instructions to implement the abstract idea on a computer by providing a user interface, and responding to a user interface using the computer's ordinary ability to display and process data inputs. (See MPEP 2106.05(f) accessing information through a mobile interface Intellectual Ventures v. Erie Indem. Co.; Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc.). The claims recite insignificant extrasolution activity (i.e. mere data gathering, selecting a particular data source or type of data to be manipulated, or an insignificant application) by detecting a location. See MPEP 2106.05(g). The claims limit the field of use by reciting shipping a package. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional 
Remaining Claims:
With regards to Claims 2, 4-8, 11-13, 15, and 17, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, 13-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gishen (U.S. P.G. Pub. 2015/0081581 A1), hereinafter Gishen.

Claim 10. 
Gishen discloses a computer system comprising 
at least one processor (Gishen [0131]) and at least one memory (Gishen [0133]) including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the computer system to at least: 
receiving, over a computer network and based on a first user input into a graphical user interface of a shipper computing device, an electronic message (Gishen Fig. 5, [0099] a sender takes a photo of a courier; Fig. 6, [0102] a photo of the contents of a package is taken in the presence of the sender and the courier; [0104] package contents are associated with a photo, GPS location of the photo, and a description); 
receiving, over the computer network and via the shipper computing device, customized data comprising at least one of an audio file, an image file, and a video file to be included with the electronic message (Gishen [0101] the courier takes a photo of the sender; Fig. 6, [0102] a photo of the contents of a package is taken in the presence of the sender and the courier); 
transmitting, over the computer network and to a communication device of a service provider while on a delivery route to deliver the item, the notification message and the customized data (Gishen [0103] photo is made available to the courier); 
in response to the transmitting, providing access to the customized data and the notification on the communication device to enable user interaction with at least one of the audio file, the image file, and the video file and the notification message (Gishen [0103] photo is made available to the recipient, sender, and courier; [0104] the image of the package contents together with the location and description data is transmitted to the recipient to validate the package contains the contents).

Claim 13. 
Gishen discloses all of the elements of claim 10 as shown above. Additionally, Gishen discloses:
wherein the customized data comprises an advertisement associated with the item (Gishen [0042] drivers are compensated by advertisers).

Claim 14. 
Gishen discloses all of the elements of claim 10 as shown above. Additionally, Gishen discloses: 
wherein the at least one memory and the computer program code are further configured to, with the processor, cause the computer system to at least cause the electronic message to be played on the communication device in response to a triggering event (Gishen [0103] photo is made available to the courier; [0104] image provided to recipient prior to the couriers arrival).

Claim 15. 
Gishen discloses all of the elements of claim 14 as shown above. Additionally, Gishen discloses: 
wherein the triggering event includes at least one of: a day the item is tendered to the carrier, a day before delivery of the item, and a morning of delivery of the item (Gishen [0102] image of the contents is taken before the courier takes possession; [0103] photo is made available to the recipient, sender, and courier; [0104] image provided to recipient prior to the couriers arrival).

Claim 18. 
Gishen discloses computer program product for facilitating customized messages, the computer program product comprising at least one non-transitory computer-readable storage medium (Gishen [0133]) having computer-readable program code stored therein, the computer-readable program code being executable by one or more processors to cause the one or more processors to: 
receive, in response to a download request within a graphical user interface, customized data that includes a personal message from a shipper of an item (Gishen Fig. 5, [0099] a sender takes a photo of a courier; Fig. 6, [0102] a photo of the contents of a package is taken in the presence of the sender and the courier); 
store the customized data in a data store (Gishen [0103] cloud storage may be used to share the image); 
cause the customized data to be captured by a communication device of a service provider (Gishen Fig. 5, [0099] a sender takes a photo of a courier; Fig. 6, [0102] a photo of the contents of a package is taken in the presence of the sender and the courier); and 
provide access to the customized data on the communication device to enable user interaction with the personalized message such that the personalized message is relayed to a recipient of the item (Gishen [0103] photo is made available to the recipient, sender, and courier; [0104] the image of the package contents together with the location and description data is transmitted to the recipient to validate the package contains the contents).

Claim 19. 
Gishen discloses all of the elements of claim 18 as shown above. Additionally, Gishen discloses:
wherein the one or more processors further utilize a detected geolocation at which the customized data was captured by the communication device, to provide proof of delivery of the item to the recipient (Gishen [0104] the image of the package contents together with the 

Claim 20. 
Gishen discloses all of the elements of claim 18 as shown above. Additionally, Gishen discloses: 
wherein the one or more processors further track coordinates of the item through a carrier's transportation network, wherein the providing of the access to the customized data occurs based at least in part on the coordinates of the item (Gishen [0102] image of the contents is taken before the courier takes possession; [0103] photo is made available to the recipient, sender, and courier; [0104] image provided to recipient prior to the couriers arrival).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gishen in view of O’Donnell et al. (U.S. P.G. Pub. 2013/0346337 A1), hereinafter O’Donnell.

Claim 11. 
Gishen discloses all of the elements of claim 10 as shown above. Regarding the following limitation: 
wherein the customized data further comprises a hyperlink that points to a third party's website.
Gishen discloses using a cloud storage system to share images with a recipient (Gishen [0103] cloud storage may be used to share the image). Gishen does not teach a hyperlink to a third party website, but O’Donnell does (O’Donnell Fig. 5 Item 5142; [0025], [0033] video is uploaded to a third party website and is linked to in the media message; [0026], [0030] video file; [0031] sender may upload a prerecorded message; [0038] retailer records a media message of the sender of a gift). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the hyperlink to a third party website storing media files of O’Donnell for the cloud storage of an image file of Gishen. Both cloud storage and a hyperlink to a third party website storing media files are known in the file sharing for providing transferring media files. Thus, the simple substitution of one known element in the art of file sharing for another producing a predictable result renders the claim obvious. Specifically, one of 

Claim 12. 
Gishen in view of O’Donnell teaches all of the elements of claim 11, as shown above. Regarding the following limitation: 
wherein the customized data includes hyperlinks that point to an audio file, and an image file located on the shipper computing device.
Gishen discloses using a cloud storage system to share images with a recipient (Gishen Fig. 5, [0099] a sender takes a photo of a courier; Fig. 6, [0102] a photo of the contents of a package is taken in the presence of the sender and the courier; [0104] package contents are associated with a photo, GPS location of the photo, and a description; [0103] cloud storage may be used to share the image). Gishen does not teach a hyperlink to a third party website, but O’Donnell does (O’Donnell Fig. 5 Item 5142; [0025], [0033] video is uploaded to a third party website and is linked to in the media message; [0026], [0030] video file; [0031] sender may upload a prerecorded message; [0038] retailer records a media message of the sender of a gift). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the hyperlink to a third party website storing media files of O’Donnell for the cloud storage of an image file of Gishen. Both cloud storage and a hyperlink to a third party website storing media files are known in the file sharing for providing transferring media files. Thus, the simple 

Claim 16. 
Gishen discloses all of the elements of claim 14 as shown above. However, Gishen does not disclose the following limitation, but O’Donnell does: 
where the at least one memory and the computer program code are further configured to receive a triggering event for return products (O’Donnell [0018] provide link to return policy; [0033], [0035] provide return or exchange information along with media message; [0040] media message is provided to recipient when the tracking status indicated the gift was delivered).
One of ordinary skill in the art would have been motivated to include the return information as taught by O’Donnell in the system of Gishen in order to all the recipient to easily return the product if it were damaged in shipping or was somehow different than the recipient expected. It would have been obvious to one of ordinary skill in the art before the effective filing date to include the return information as taught by O’Donnell in the system of Gishen, since the claimed invention is merely a combination of old elements in the art of shipping, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above 

Claim 17. 
Gishen discloses all of the elements of claim 15 as shown above. However, Gishen does not disclose the following limitation, but O’Donnell does:
wherein the return message is sent based on a triggering event, wherein the triggering event includes at least one of: consolidation of items as defined by the shipper for handling returns, delivery of the item to intermediate or final delivery points, and after a repair has been started for the item (O’Donnell [0018] provide link to return policy; [0033], [0035] provide return or exchange information along with media message; [0040] media message is provided to recipient when the tracking status indicated the gift was delivered).
One of ordinary skill in the art would have been motivated to include the teachings of O’Donnell in the system of Gishen for the same reasons stated above in claim 16.
Non-Obvious Subject Matter
Claims 1-9 contain non-obvious subject matter. Claim 1 of the instant application contains the limitation “based at least in part on the detecting of the first coordinates and the second coordinates, causing the mobile station to prompt the carrier personnel to select the electronic message, wherein the electronic message is configured to be played for a recipient of the item on the mobile station” which taken in combination with the remaining limitations of claim 1 it is not obvious to combine the closest prior art of record to teach the claimed invention for at least the same reasons discussed in the Notice of Allowance mailed in parent application 14/099,468 mailed 07/11/2019.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628